             Case 1:17-cr-00430-VEC Document 28 Filed 04/29/20 Page 1 of 1
                                                                USDC SDNY
                                                                DOCUMENT
                                                                ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                    DOC #:
SOUTHERN DISTRICT OF NEW YORK                                   DATE FILED: 04/29/2020
 ------------------------------------------------------------ X
 UNITED STATES OF AMERICA,                                    :
                                                              :  17-CR-430 (VEC)
                 -against-                                    :
                                                              :      ORDER
 ANTHONY MORALES,                                             :
                                                              :
                                          Defendant.          :
 ------------------------------------------------------------ X

VALERIE CAPRONI, United States District Judge:

          WHEREAS Mr. Morales is awaiting transfer to this district from the District of Maine to

respond to alleged violations of supervised release, Dkt. 26;

          WHEREAS the U.S. Marshals Service and the Bureau of Prisons have informed the Court

that the transfer may not be possible until May 29, 2020; and

          WHEREAS the Court intends to schedule a teleconference to discuss next steps in this

matter;

          IT IS HEREBY ORDERED THAT the Government must identify a date and time on or

before May 8, 2020, when the facility in which Mr. Morales is being held could produce him for a

telephonic appearance. Mr. Cesar De Castro, counsel for Mr. Morales, is directed to provide his

availability to the Government and participate in the teleconference. The Government must

promptly file a letter proposing an appropriate time and date, and the Court will provide the dial-in

information. Mr. DeCastro must endeavor to have a telephone conference with his client in

advance of the teleconference with the Court.


SO ORDERED.


Dated: April 29, 2020                                           ______________________________
      New York, NY                                                    VALERIE CAPRONI
                                                                      United States District Judge
